ANNETTE KINGSLAND ZIEGLER, J.
¶ 1.
This is a review of a published decision of the court of appeals, Town Bank v. City Real Estate Dev., LLC, 2009 WI App *345160, 322 Wis. 2d 206, 777 N.W.2d 98, which reversed the orders of the Waukesha County Circuit Court, Judge Paul F. Reilly presiding, denying Town Bank's two motions for summary judgment.
¶ 2. Town Bank and City Real Estate Development, LLC (City Real Estate) entered into a Term Credit Agreement (the TCA), through which Town Bank loaned $2,500,000 to City Real Estate for the purpose of acquiring an office building in downtown Milwaukee. Town Bank seeks a declaratory judgment that it fully complied with the TCA and is not obligated to provide additional financing to City Real Estate under the terms of a previously-issued commitment letter (the commitment letter).
¶ 3. Town Bank twice moved for summary judgment, which the circuit court denied. Because those motions were denied, the case proceeded to a jury trial. The jury returned a verdict in favor of City Real Estate. Town Bank appealed, and the court of appeals reversed.
¶ 4. On appeal to this court, City Real Estate argues that the TCA is ambiguous, and as such, the circuit court properly denied summary judgment and directed the case to trial. According to City Real Estate, it is not clear whether the parties intended the TCA to be the final expression of only the first of two financing phases, or whether the parties intended the TCA to be the final expression of the parties' financing agreement altogether. As evidence of the former, City Real Estate points to the commitment letter and various credit memoranda prepared by Town Bank, all of which reference a two-phase financing arrangement.
¶ 5. We conclude that the TCA is an unambiguous, fully integrated agreement with which Town Bank fully complied. Accordingly, Town Bank should have been granted summary judgment, and the case should *346not have proceeded to a jury trial. We agree with Town Bank that the TCA contains an unambiguous merger clause which precluded City Real Estate from introducing any evidence of prior understandings or agreements that may have existed between the parties, including the commitment letter. Even assuming, without deciding, that the commitment letter constitutes a separate and enforceable contract for financing, we conclude that Town Bank was within its rights to terminate the agreement. It is undisputed that City Real Estate did not fulfill at least two of the conditions set forth in the commitment letter. We therefore affirm the decision of the court of appeals.
I. FACTUAL BACKGROUND
¶ 6. In March 2004 the managing member of City Real Estate, David Leszczynski (Leszczynski), approached Town Bank to secure financing for City Real Estate's proposed acquisition and renovation of a 22-story office building in downtown Milwaukee known as the Wisconsin Tower. City Real Estate's development plan consisted of acquiring the building, demolishing and refurbishing its interior, and converting the space into 65 residential condominium units.
¶ 7. On April 1, 2004, Town Bank's Vice President of Business Banking, Christopher Zirbes (Zirbes), prepared a loan write-up and recommended approval of a $9,000,000 loan to City Real Estate for the purpose of "purchas[ing] and construct[ing] retail space and condominiums in the Wisconsin Tower in downtown Milwaukee." The write-up indicated an initial draw of $2,500,000 to be put towards the building's purchase price. In addition, the write-up contemplated that the "[pjrimary source of repayment will come from [the] sale of condominium units."
*347¶ 8. On May 27, 2004, Town Bank sent Leszczynski a letter (the commitment letter), which stated that Town Bank "is pleased to provide [City Real Estate] with a financing commitment for a $9,000,000 Construction Line."1 Relevant for our purposes, the commitment letter outlined several terms and conditions, including a credit facility that divided the $9,000,000 construction line into two phases: "A) $2,500,000 initial funding for acquisition of building and completion of demolition, engineering, asbestos removal and marketing," and "B) $6,500,000 additional funding for the construction of condominium units as pre-sales dictate." The latter provision further noted that "[b]ank financing will be based on 75% of the pre-sold units." As collateral for Town Bank's commitment to City Real Estate, Town Bank was to receive, inter alia, a "1st R/E mortgage on [the] Subject Property."
¶ 9. In addition, the commitment letter provided that the "[c]losing of [the] loan is contingent upon but not limited to" four conditions:
A. Subject to satisfactory review of appraisal, title commitment, Environmental report, construction plans, and final review of loan documents by the Bank's legal counsel.
B. Borrower agrees to contribute $900,000 in up front equity capital prior to closing.
C. Borrower agrees to pay closing costs, including title, filing and documentation.
D. Borrower and guarantors agree to provide annual personal financial statements and tax returns.
¶ 10. Finally, the commitment letter contained the following clause: "In order to be effective in any regard, *348this letter must be properly executed and returned to the Bank by June 11, 2004. This commitment may be terminated at the sole option of Town Bank if the credit agreement is not executed by June 25, 2004."
¶ 11. While City Real Estate timely executed and returned the commitment letter, it is undisputed that a credit agreement between Town Bank and City Real Estate was not executed by June 25, 2004. However, on July 15, 2004, the parties entered into the TCA, and Town Bank loaned $2,500,000 to City Real Estate. The TCA incorporated by reference a Business Note (the Business Note), also dated July 15, 2004, in which City Real Estate promised to pay to Town Bank the sum of $2,500,000 plus interest by August 15, 2004.
¶ 12. According to Zirbes and Jay Mack (Mack), Town Bank's President and Chief Executive Officer, the TCA was intended to fund City Real Estate's purchase of the Wisconsin Tower. Earlier that month, Leszczynski had represented to Town Bank that City Real Estate's option to buy the building was about to expire and that Ruth's Chris Steak House, a major commercial tenant with whom City Real Estate had been negotiating, refused to sign a letter of intent until City Real Estate owned the building.2
*349¶ 13. The TCA is a standard form lending document sold to lenders by the Wisconsin Bankers Association. The first section of the TCA is entitled "Term Loan" and provides that the parties must "[cjheck" the box of one of two options: "(a) Single Note; Multiple Advances," or "(b) Multiple Notes; Multiple Advances." In this case, the second box was checked. By checking the second box, the parties gave effect to the following provision:
If checked here, and in consideration of extensions of credit from Lender to Customer from time to time, Lender and Customer agree that sections 4 through 19 of this Agreement shall apply to each such extension of credit unless evidenced by a document which states it is not subject to this Agreement. The term "Loan" includes all such extensions of credit. The term "Note" includes each promissory note evidencing Customer's obligation to repay an extension of Credit. This Agreement does not constitute a commitment by Lender to make such extensions of credit to Customer.
¶ 14. Relevant to this case, section 14 of the TCA bears the heading "Entire Agreement" and provides:
This Agreement, including the Exhibits attached or referring to it, the Note and the Security Documents, are intended by Customer and Lender as a final expression of their agreement and as a complete and exclusive statement of its terms, there being no conditions to the full effectiveness of their agreement except as set forth in this Agreement, the Note and the Security Documents.
Three exhibits were attached to the TCA. Exhibit A is substantively blank and states that it is "Not Applicable." Exhibit B provides a list of "Security Documents," including a Chattel Security Agreement, a Mortgage on the building, and an Assignment of Leases *350and Rents on the building. Exhibit C lists several "Additional Covenants," none of which are material to this case.
¶ 15. It is undisputed that the TCA does not expressly mention the commitment letter.
¶ 16. On July 16, 2004, City Real Estate closed on the purchase of the Wisconsin Tower for $2,500,000. Thereafter, Town Bank continued to monitor City Real Estate's progress on the building. On August 26, 2004, Zirbes prepared an internal memorandum for Town Bank's credit file, in which he recognized that "[t]he marketing of the building has started off slower than originally anticipated." Zirbes further noted:
Last month we decided to close this loan in two phases allowing [City Real Estate] to purchase the building and begin negotiations with Ruth's Chris, with the understanding that phase II (the construction loan) would begin when they sta[r]ted to get some pre-sold condo units. Because of the fact that they are behind schedule with their marketing, we are looking to extend the interest only period on the building for an additional 3 month period to allow for some pre-solds.
In a loan write-up dated October 14, 2004, Zirbes recommended a three-month extension on the interest period of the $2,500,000 loan "before starting the construction phase of the loan."
¶ 17. On October 19, 2004, a meeting was held between Leszczynski, Zirbes, Mack, and loan officer Terry O'Connor to discuss the progress of the Wisconsin Tower. At that time, according to Zirbes, Town Bank learned that Ruth's Chris Steak House was no longer a prospective tenant and that City Real Estate had no condominium pre-sales. Furthermore, City Real Estate had not infused its $900,000 in equity into the project, as required by the commitment letter. According to *351Zirbes, Town Bank then informed Leszczynski that any construction financing would have to be reapproved.
¶ 18. On November 19, 2004, Zirbes memorialized the meeting in a letter to Leszczynski:
As we discussed at our meeting on Tuesday, October 19, 2004, Town Bank's April 13 commitment to provide construction financing to City Real Estate Development LLC is no longer effective and in order for the Bank to finance the construction of your condominium project, the loan must be re-approved by the Bank's loan committee.
As Zirbes noted, by that time, the loan committee had changed as a result of WinTrust Financial's October 2004 purchase of Town Bank.
¶ 19. On December 28, 2004, Zirbes sent another letter to Leszczynski, reiterating that "the loan commitment dated April 13 is no longer effective" and that a construction loan would require the loan committee's approval. Zirhes explained, however, that the loan committee had reservations about City Real Estate's project:
Since the Bank originally approved the loan to City Real Estate Development LLC, you requested the Bank to change the loan structure in order to accommodate your need to close on the purchase of the property. The Bank agreed to make the acquisition loan with the understanding that a lease from Ruth's Chris would be signed and condominium units would be sold prior to entering into a construction loan. Instead, your prospects for obtaining Ruth's Chris as a tenant have faded and you have not obtained enough unit presales to fund construction without additional equity.
While Town Bank .agreed to extend City Real Estate's $2,500,000 loan to February 15, 2005, Zirbes advised *352Leszczynski that a construction loan would not be approved based upon the current circumstances and that Leszczynski "should seek construction lending from other lenders."
¶ 20. In September 2005, City Real Estate secured alternative construction financing through M&I Bank and Horicon State Bank, and upon closing those loan transactions, repaid Town Bank in full for the $2,500,000 loan.
II. PROCEDURAL POSTURE
¶ 21. On January 6, 2006, Town Bank filed a complaint against City Real Estate, seeking a declaratory judgment that City Real Estate failed to satisfy its obligations under the commitment letter and that Town Bank was not obligated to provide additional financing.
¶ 22. In its answer, City Real Estate affirmatively alleged that it satisfied all contingencies set forth in the commitment letter and requested that the court dismiss Town Bank's complaint. In addition, City Real Estate counterclaimed for damages arising out of Town Bank's alleged breach of the commitment letter for failing to advance to City Real Estate the $6,500,000 of additional financing.
¶ 23. On October 16, 2006, Town Bank filed its first of two motions for summary judgment. Town Bank argued that its obligations to City Real Estate were governed entirely by the TCA and that Town Bank fulfilled those obligations when it funded $2,500,000 to City Real Estate on July 15, 2004. Town Bank contended that the TCA contained an unambiguous merger clause which prevented City Real Estate from introducing any evidence of prior understandings or *353agreements that may have existed between the parties, including the commitment letter.
¶ 24. The circuit court denied Town Bank's first motion for summary judgment in an order dated January 24, 2007. The circuit court determined that the case was not ripe for summary judgment, namely on the grounds that the TCA was ambiguous.
¶ 25. On October 19, 2007, Town Bank filed its second motion for summary judgment, again arguing that the TCA was an unambiguous stand-alone agreement with which Town Bank fully complied. In the alternative, assuming that the commitment letter was enforceable, Town Bank argued that City Real Estate failed to satisfy several of its underlying conditions, including the requirement that a credit agreement be executed by June 25, 2004, and the obligation to contribute $900,000 in up-front equity.
¶ 26. On January 3, 2008, the circuit court denied Town Bank's second motion for summary judgment and set the case for a jury trial. The circuit court determined that genuine issues of material fact precluded summary judgment, including whether the TCA was a stand-alone agreement and if not, whether City Real Estate breached the commitment letter.
¶ 27. Because the circuit court denied Town Bank's motions for summary judgment, the case proceeded to a six-day jury trial. On May 6, 2008, the jury returned a verdict in favor of City Real Estate. The special verdict form consisted of three questions. First, the jury was asked if Town Bank and City Real Estate entered into a contract as set forth in the commitment letter. The jury answered, "Yes." Second, the jury was asked if Town Bank breached that contract. The jury answered, "Yes." Third, the jury was asked to determine the sum of money that would fairly and reasonably *354compensate City Real Estate for its damages. The jury awarded $600,000 to City Real Estate.
¶ 28. On June 26, 2008, the circuit court entered judgment on the jury verdict and ordered Town Bank to pay $600,000, plus fees and costs, to City Real Estate.
¶ 29. Town Bank appealed. The court of appeals reversed and remanded, instructing the circuit court to enter judgment for Town Bank. Town Bank, 322 Wis. 2d 206. The court of appeals held that the TCA was unambiguous and constituted the only agreement under which Town Bank had loan obligations to City Real Estate. Id., ¶ 2. First, the court of appeals concluded that the TCA's integration clause, which neither party challenged as ambiguous, barred the introduction into evidence of any prior agreement to vary the terms of the TCA. Id., ¶¶ 11-12. Next, the court of appeals turned to the commitment letter and concluded that Town Bank had no additional loan obligations thereunder because City Real Estate failed to meet its terms and conditions. Id., ¶¶ 14-17. In particular, the court of appeals found no evidence that Town Bank received a mortgage on the Wisconsin Tower as collateral, no evidence that a credit agreement was executed by June 25, 2004, id., ¶ 15, and finally, no evidence that City Real Estate contributed $900,000 in up-front equity, id., ¶ 16. As such, the court of appeals deemed the commitment letter repudiated and held that the circuit court erred in denying Town Bank's motion for summary judgment. Id., ¶ 18.
¶ 30. City Real Estate petitioned this court for review, which we granted on March 9, 2010. We now affirm.
*355III. STANDARD OF REVIEW
¶ 31. Our review of this case implicates several standards of review. As a general matter, we are reviewing the circuit court's denial of Town Bank's two motions for summary judgment. Whether the circuit court properly denied summary judgment is a question of law that we review de novo, applying the well-recognized standards used by the circuit court and set forth in Wis. Stat. § 802.08 (2007-08). Tatera v. FMC Corp., 2010 WI 90, ¶ 15, 328 Wis. 2d 320, 786 N.W.2d 810; Racine County v. Oracular Milwaukee, Inc., 2010 WI 25, ¶ 24, 323 Wis. 2d 682, 781 N.W.2d 88. While summary judgment is considered a drastic remedy which should not be granted when material facts are in dispute, this court has recognized that "without doubt a trial court can and should grant a motion for summary judgment in those instances where the controlling material facts are not in dispute and the application of the law to those facts is not doubtful." Matthew v. Am. Family Mut. Ins. Co., 54 Wis. 2d 336, 339, 195 N.W.2d 611 (1972).
¶ 32. In this case, we are called upon to interpret the TCA. The interpretation of an unambiguous contract presents a question of law for this court's independent review. Admanco, Inc. v. 700 Stanton Drive, LLC, 2010 WI 76, ¶ 15, 326 Wis. 2d 586, 786 N.W.2d 759. Conversely, when a contract is ambiguous and consequently is properly construed by use of extrinsic evidence, the contract's interpretation presents a question of fact for the jury. Mgmt. Computer Servs., Inc. v. Hawkins, Ash, Baptie & Co., 206 Wis. 2d 158, 177, 557 N.W.2d 67 (1996).
*356IV ANALYSIS
¶ 33. This court has long recognized the importance of protecting parties' freedom to contract. See, e.g., Solowicz v. Forward Geneva Nat'l, LLC, 2010 WI 20, ¶¶ 34, 41, 323 Wis. 2d 556, 780 N.W.2d 111; Whirlpool Corp. v. Ziebert, 197 Wis. 2d 144, 148, 539 N.W.2d 883 (1995); Watts v. Watts, 137 Wis. 2d 506, 521, 405 N.W.2d 303 (1987); Kuhl Motor Co. v. Ford Motor Co., 270 Wis. 488, 493, 71 N.W.2d 420 (1955). When construing contracts that were freely entered into, our goal is "is to ascertain the true intentions of the parties as expressed by the contractual language." State ex rel. Journal/Sentinel, Inc. v. Pleva, 155 Wis. 2d 704, 711, 456 N.W.2d 359 (1990); see also Solowicz, 323 Wis. 2d 556, ¶ 34. Stated another way, the best indication of the parties' intent is the language of the contract itself, Levy v. Levy, 130 Wis. 2d 523, 535, 388 N.W.2d 170 (1986), for that is the language the parties "saw fit to use," Journal/Sentinel, 155 Wis. 2d at 711. We construe the contract language according to its plain or ordinary meaning. Huml v. Vlazny, 2006 WI 87, ¶ 52, 293 Wis. 2d 169, 716 N.W.2d 807. "If the contract is unambiguous, our attempt to determine the parties' intent ends with the four corners of the contract, without consideration of extrinsic evidence." Id. Only when the contract is ambiguous, meaning it is susceptible to more than one reasonable interpretation, may the court look beyond the face of the contract and consider extrinsic evidence to resolve the parties' intent. Capital Invs., Inc. v. Whitehall Packing Co., 91 Wis. 2d 178, 190, 280 N.W.2d 254 (1979).
¶ 34. In this case, City Real Estate argues that the TCA is ambiguous, and as such, the circuit court properly denied summary judgment and directed the *357case to trial. In particular, according to City Real Estate, it is not clear whether the parties intended the TCA to be the final expression of only the $2,500,000 acquisition financing with which the TCA dealt (and the first of two financing phases), or whether the parties intended the TCA to be the final expression of the parties' financing agreement altogether. As evidence of the former, City Real Estate points to the commitment letter and various credit memoranda prepared by Town Bank, all of which reference a two-phase financing arrangement.
¶ 35. In response, Town Bank argues that the TCA is an unambiguous stand-alone agreement with which it fully complied when it funded $2,500,000 to City Real Estate. Town Bank relies on section 14 of the TCA, contending that it constitutes an unambiguous merger clause which should have precluded City Real Estate from introducing evidence of any prior understandings or agreements that may have existed between the parties, including the commitment letter.
¶ 36. The parties' arguments implicate the parol evidence rule. Despite its name, the parol evidence rule is not a rule of evidence; it is a rule of substantive contract law. Dairyland Equip. Leasing, Inc. v. Bohen, 94 Wis. 2d 600, 607, 288 N.W.2d 852 (1980); Fed. Deposit Ins. Corp. v. First Mortg. Investors, 76 Wis. 2d 151, 156, 250 N.W.2d 362 (1977); Conrad Milwaukee Corp. v. Wasilewski, 30 Wis. 2d 481, 488, 141 N.W.2d 240 (1966); 6 Arthur Linton Corbin, Corbin on Contracts § 573, at 72-73 (interim ed. 2002). This court has stated the parol evidence rule as follows:
When the parties to a contract embody their agreement in writing and intend the writing to be the final *358expression of their agreement, the terms of the writing may not be varied or contradicted by evidence of any prior written or oral agreement in the absence of fraud, duress, or mutual mistake.
Dairyland Equip. Leasing, 94 Wis. 2d at 607 (quoting Fed. Deposit Ins. Corp., 76 Wis. 2d at 156). Despite the rule's complexity and criticisms, see, e.g., Fed. Deposit Ins. Corp., 76 Wis. 2d at 156, its purpose remains sound: to promote the integrity, reliability, and predictability of written contracts and to reduce the threat of juries being misled or confused by statements or negotiations that may have taken place before a contract was entered into.
¶ 37. As our definition makes apparent, "[t]he real question when a party invokes the parol evidence rule" is whether the parties intended the written contract to be the final and complete expression of their agreement. Id. at 157. A contract that represents the final and complete expression of the parties' agreement is considered fully "integrated." If the contract is integrated, absent the existence of fraud, duress, or mutual mistake, the court construing the contract may not consider evidence of any prior or contemporaneous oral or written agreement between the parties.3 If the contract is not integrated, then the parol evidence rule is inapplicable.
*359¶ 38. Relevant to this case, the parol evidence rule does not preclude the court from considering evidence of any prior or contemporaneous understandings or agreements between the parties for the purpose of determining whether the parties intended the contract to be integrated. Our courts often refer to this rule by stating that" '[p]arol evidence is always admissible with respect to the issue of integration.'" See, e.g.,Dairyland Equip. Leasing, 94 Wis. 2d at 608 (quoting Fed. Deposit Ins. Corp., 76 Wis. 2d at 158). However, to be precise, such evidence is not "parol evidence" at all.4 Rather, we are merely invoking an already recognized and well-defined rule of contract law: when a contract is ambiguous, a court may consider extrinsic evidence to resolve the parties' intent. See Stevens Constr. Corp. v. Carolina Corp., 63 Wis. 2d 342, 354, 217 N.W.2d 291 (1974) *360("While 'parol evidence' — the circumstances surrounding the execution of the contract and the practical construction of the parties — may not be introduced to vary the terms of a written contract, it may be introduced to explain ambiguous terms of the written instrument."); Chmill v. Friendly Ford-Mercury of Janesville, Inc., 154 Wis. 2d 407, 416, 453 N.W.2d 197 (Ct. App. 1990) ("A court may look to extrinsic evidence to determine whether a document was intended to incorporate the entire understanding between the parties to it.. . ."). If and once it is determined that the parties intended the contract to be integrated, only then does the parol evidence rule go into effect. See Dairyland Equip. Leasing, 94 Wis. 2d at 607 (" '[E]ven if, without objection, parol evidence of the intention of the parties to a written contract, which conflicts with the express provisions of such contract, gets into the record, the court must disregard it." (quoting Morn v. Schalk, 14 Wis. 2d 307, 315, 111 N.W.2d 80 (1961))).
¶ 39. However, as Town Bank accurately points out, when the contract contains an unambiguous merger or integration clause, the court is barred from considering evidence of any prior or contemporaneous understandings or agreements between the parties, even as to the issue of integration. See Dairyland Equip. Leasing, 94 Wis. 2d at 608; Matthew, 54 Wis. 2d at 341-42. Again, this principle stems from basic contract law: if the contract is unambiguous, the court's attempt to determine the parties' intent ends with the language of the contract, without resort to extrinsic evidence. See Huml, 293 Wis. 2d 169, ¶ 52. In Dairyland Equip. Leasing, this court defined a merger clause as a "written provision which expressly negatives collateral or antecedent understandings." 94 Wis. 2d at *361608. Thus, by definition, an unambiguous merger or integration clause demonstrates that the parties intended the contract to be a final and complete expression of their agreement. See id.; Matthew, 54 Wis. 2d at 341-42. The contract is therefore fully integrated, and the parol evidence rule goes into effect.
¶ 40. We now turn to the facts of this case. We conclude that the TCA is an unambiguous, fully integrated agreement with which Town Bank fully complied. Accordingly, Town Bank should have been granted summary judgment, and the case should not have proceeded to a jury trial.
¶ 41. We agree with Town Bank that section 14 of the TCA constitutes an unambiguous merger clause which should have precluded City Real Estate from introducing any evidence of prior understandings or agreements that may have existed between the parties, including the commitment letter.
¶ 42. Section 14 provides:
This Agreement, including the Exhibits attached or referring to it, the Note and the Security Documents, are intended by Customer and Lender as a final expression of their agreement and as a complete and exclusive statement of its terms, there being no conditions to the full effectiveness of their agreement except as set forth in this Agreement, the Note and the Security Documents.
¶ 43. We conclude that section 14 unambiguously demonstrates the parties' intent to exclude additional understandings or agreements not contained in the TCA. See Dairyland Equip. Leasing, 94 Wis. 2d at 608. Section 14 "expressly negatives collateral or antecedent understandings," see id., by delineating an exhaustive list of the documents that are included in the parties' *362agreement: "This Agreement" (meaning the TCA), "the Exhibits" to the TCA, "the Note," and "the Security Documents." Pursuant to the plain language of section 14, Town Bank and City Real Estate intended that list of documents to comprise the "final expression of their agreement" and the "complete and exclusive statement of its terms." Hence, the parties intended to exclude from their final agreement any understanding or agreement not contained within the TCA, the exhibits, the Business Note, and the security documents.
¶ 44. Significantly, the language of section 14 exhibits different capitalization to denote "this Agreement," meaning the TCA itself, and "their agreement," meaning the parties' agreement altogether. (Emphasis added.) When referring to the parties' "final expression of their agreement and [] a complete and exclusive statement of its terms," the parties carefully utilized a lowercase "a" so as not to confuse their overall agreement with the TCA itself. (Emphasis added.) We therefore disagree with City Real Estate that it is not clear whether the parties intended the TCA to be the final expression of only the TCA itself, or whether the parties intended the TCA to be the final expression of the parties' financing agreement altogether.
¶ 45. Neither the TCA, nor the exhibits to the TCA, nor the Business Note, nor the security documents mention the commitment letter or reference financing in two phases. To the contrary, the Business Note provides for a single sum of $2,500,000, the very amount that Town Bank loaned to City Real Estate on July 15, 2004. If City Real Estate wanted the terms of the commitment letter, or a second phase of financing, to be included in the TCA, City Real Estate was free to so negotiate.
*363¶ 46. Citing our decision in Dairyland Equip. Leasing, City Real Estate argues that in order for the TCA to have unambiguously excluded the terms of the commitment letter, the TCA had to "expressly negative[]" the commitment letter or the two-phase nature of the financing. See 94 Wis. 2d at 608. City Real Estate's interpretation of our case law necessarily implies that hereinafter, lenders — or all contract drafters, for that matter — would be obligated to expressly identify and exclude in their contracts any prior oral or written communication between the parties that may rise to the level of an agreement, lest risk its inclusion within the contract. We refuse to impose such an unnecessary and cumbersome burden on contract drafters.
¶ 47. We further reject City Real Estate's arguments that the TCA is otherwise ambiguous. First, City Real Estate argues that an ambiguity arises out of the fact that the parties checked the box for "Multiple Notes; Multiple Advances." The argument is difficult to follow. According to City Real Estate, the checking of that box created an obligation for multiple notes. Because the section on "Multiple Notes; Multiple Advances" also states that the TCA "does not constitute a commitment by Lender to make such extensions of credit," City Real Estate contends that the TCA implies that some other document created the obligation for multiple notes. Therefore, City Real Estate argues, a genuine issue of material fact existed as to whether the commitment letter created the obligation for multiple notes.
¶ 48. We disagree. The section on "Multiple Notes; Multiple Advances" is clear. It plainly recognizes that Town Bank may make additional extensions of credit to City Real Estate "from time to time," and if such loans occur, the parties "agree that sections 4 through 19 of *364[the TCA] shall apply to each such extension of credit." Significantly, the provision then expressly states that the TCA "does not constitute a commitment by [Town Bank] to make such extensions of credit to [City Real Estate]." Hence, while Town Bank has the option, the TCA does not obligate Town Bank to make any additional extensions of credit to City Real Estate.
¶ 49. Second, relying on Stevens Constr. Corp., City Real Estate argues that the TCA is latently ambiguous, and therefore, the circuit court properly considered parol evidence to clarify the ambiguity. See 63 Wis. 2d at 354-55. A contract, though clear on its face, may be considered latently ambiguous if its application produces absurd or unreasonable results that the parties could not have intended. See id. at 354. City Real Estate contends that the TCA is latently ambiguous when applied to the context of the Wisconsin Tower project. According to City Real Estate, while an "uninformed observer" could view the TCA as a final expression of the parties' universal agreement, a latent ambiguity arises "as soon as the observer learns that the parties had in place a [c]ommitment [letter] providing for two phases of financing necessary for the project, and that the TCA only provides for one of those phases . . . ."
¶ 50. City Real Estate's argument ignores the presence of the TCA's unambiguous merger clause. As previously explained, because section 14 of the TCA constitutes an unambiguous merger clause, the court is precluded from considering any prior understanding or agreement that may have existed between Town Bank and City Real Estate, including the commitment letter. Thus, by its very nature, the unambiguous merger *365clause bars the court from considering the TCA within the context of the commitment letter.
¶ 51. Because we conclude that the TCA constitutes an unambiguous, fully integrated agreement, our attempt to determine the parties' intent ends with the four corners of the TCA, without resort to extrinsic evidence. See Huml, 293 Wis. 2d 169, ¶ 52. Such extrinsic evidence includes, but is not limited to, the commitment letter and various credit memoranda prepared by Town Bank that referenced a two-phase financing arrangement. Pursuant to the TCA, Town Bank was obligated to loan $2,500,000 to City Real Estate. Town Bank fully complied. Therefore, Town Bank should have been granted summary judgment, and the case should not have proceeded to a jury trial.
¶ 52. Even assuming, without deciding, that the commitment letter constitutes a separate and enforceable contract for financing,5 Town Bank was within its rights to terminate the agreement and therefore was still entitled to summary judgment. It is undisputed that City Real Estate did not fulfill at least two of the conditions set forth in the commitment letter: the requirement that a credit agreement be executed by *366June 25, 2004, and the obligation to contribute $900,000 in up-front equity.
¶ 53. First, it is undisputed that a credit agreement between Town Bank and City Real Estate was not executed by June 25, 2004, as required by the commitment letter. The commitment letter expressly provides that "[t]his commitment may be terminated at the sole option of Town Bank if the credit agreement is not executed by June 25, 2004." There is no question that the TCA, the only credit agreement between Town Bank and City Real Estate, was not executed until July 15, 2004. Because the credit agreement was not timely executed, Town Bank was well within its rights to terminate the commitment letter.
¶ 54. Second, it is undisputed that City Real Estate did not fulfill its obligation to contribute $900,000 in up-front equity. The commitment letter provides that the "[c]losing of [the] loan is contingent upon but not limited to the following: . . . B. Borrower agrees to contribute $900,000 in up front equity capital prior to closing." City Real Estate does not dispute that it never infused $900,000 of equity into the Wisconsin Tower project. Instead, City Real Estate complains that Town Bank never demanded the money: "[City Real Estate] w[as] ready, willing, and able to [satisfy the up-front equity condition] upon demand once the project progressed to the point of requiring draws upon the Phase II construction financing to build pre-sold condominiums." City Real Estate's defense falls short in two respects. First, Town Bank did not have to demand the $900,000 from City Real Estate; the contingency outlined in the commitment letter functioned as the demand. Second, the commitment letter required City *367Real Estate to contribute $900,000 in equity "prior to closing," well before the project progressed to the construction phase.
¶ 55. Because it is undisputed that City Real Estate failed to comply with at least two of the conditions set forth in the commitment letter, Town Bank was under no obligation to provide financing thereunder.
V CONCLUSION
¶ 56. We conclude that the TCA is an unambiguous, fully integrated agreement with which Town Bank fully complied. Accordingly, Town Bank should have been granted summary judgment, and the case should not have proceeded to a jury trial. We agree with Town Bank that the TCA contains an unambiguous merger clause which precluded City Real Estate from introducing any evidence of prior understandings or agreements that may have existed between the parties, including the commitment letter. Even assuming, without deciding, that the commitment letter constitutes a separate and enforceable contract for financing, we conclude that Town Bank was within its rights to terminate the agreement. It is undisputed that City Real Estate did not fulfill at least two of the conditions set forth in the commitment letter.
By the Court. — The decision of the court of appeals is affirmed.

 The May 27, 2004, commitment letter expressly superseded an earlier letter dated April 13, 2004.


 On July 14, 2004, Zirbes prepared an internal memorandum for Town Bank's credit file. The memorandum stated, in relevant part:
Because of timing issues with Ruth's Chris and the fact that they will not sign a letter of intent to take the space until [Leszczynski] owns the buildingfj Town Bank will be closing the loan to the [City Real Estate] LLC in two phases. The first phase is closing on July 15th for $2,500,000 for the purchase of the building. The loan will be a 60 day note funding into the $9,000,000 construction loan that was approved in April of this year.


 We recognize a limited exception to the parol evidence rule for contemporaneous or prior agreements that supplement, but do not conflict with, the contract. See Dairyland Equip. Leasing, Inc. v. Bohen, 94 Wis. 2d 600, 607-08, 288 N.W.2d 852 (1980). In such cases, the contract is considered "partially integrated." Id. at 607. If the contract is shown to be only a partial integration of the parties' overall agreement, the court may properly consider parol evidence to establish the parties' *359full agreement, so long as the parol evidence does not conflict with the part of the contract that has been integrated. Id. at 607-08.


 See 6 Arthur Linton Corbin, Corbin on Contracts § 573, at 73-75 (interim ed. 2002):
The use of such a name for this [parol evidence] rule has had unfortunate consequences, principally by distracting the attention from the real issues that are involved. These issues may be any one or more of the following: (1) Have the parties made a contract? (2) Is that contract void or voidable because of illegality, fraud, mistake, or any other reason? (3) Did the parties assent to a particular writing as the complete and accurate 'integration' of that contract?
In determining these issues, or any one of them, there is no 'parol evidence rule1 to be applied. On these issues, no relevant evidence, whether parol or otherwise, is excluded.
(Footnotes omitted.)


 Deciding that the commitment letter constitutes an enforceable contract could result in unforeseen consequences. Assuming that the commitment letter constitutes an enforceable contract, the contract binds and is enforceable against both parties: the lender and the borrower. See Levin v. Perkins, 12 Wis. 2d 398, 403, 107 N.W.2d 492 (1961). Suppose that after a commitment letter has been executed, the borrower secures a better financing arrangement with a different lender. If the commitment letter constitutes an enforceable contract, the original lender could enforce the commitment letter against the borrower and seek damages for, inter alia, lost interest.


 The majority explains that Town Bank sought "a declaratory judgment that City Real Estate failed to satisfy its *369obligations under the commitment letter" and that "City Real Estate counterclaimed for damages arising out of Town Bank's alleged breach of the commitment letter." Majority op., ¶¶ 21-22.